Citation Nr: 1214369	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-36 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral foot disability.

2.	Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A June 2006 decision denied entitlement to a non-service-connected pension.  A July 2007 rating decision found new and material evidence had not been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a bilateral foot disability.  The Veteran testified at a Board hearing at the RO in Chicago, Illinois in September 2009 with regard to the petition to reopen.  This transcript has been associated with the file.

The RO reopened the claim of entitlement to service connection for a bilateral foot disability and denied it on the merits in a November 2008 Statement of the Case.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  Thus, the issue on appeal has been characterized as shown above.

In a June 2010 decision the Board found new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for a bilateral foot disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of the Veteran's new and material evidence claim and remanding the matter for further proceedings.  The JMR specifically noted the Veteran was not appealing the issues of whether new and material evidence had been submitted sufficient to reopen claims of entitlement to service connection for a nervous condition, a respiratory condition, and a bilateral hearing loss disability.  As such, the only issues before the Board are listed on the first page.

With regard to the evidence submitted by the Veteran in March 2012, the Board notes that it had already been submitted in February 2012 and pertained to the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  As such, it is duplicative and not pertinent to the issues currently before the Board and a remand is not required for consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).

The Board notes that the Veteran filed a claim for entitlement to service connection for PTSD in August 2010.  He was provided notice under the Veterans Claims Assistance Act (VCAA) in August 2010.  However, the issue of PTSD has never been adjudicated by the RO, and therefore, is REFERRED to the RO for proper adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2010 statement the Veteran reported that he was receiving Social Security Disability benefits.  However, there are no records from the Social Security Administration (SSA) found in the claims file.  Therefore, a remand is required for the AOJ to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).
In the Veteran's July 2007 VA Form 9 he indicated that he wanted a hearing before a member of the Board "at a local office" on the issue of his non-service-connected pension.  He did not respond to an October 2007 hearing election form asking whether he preferred a Travel Board or videoconference hearing before the Board.  Although a Travel board hearing was held in September 2009 wherein the Veteran presented testimony on the petition to reopen, he did not provide testimony regarding his pension claim. As such, this matter should be remanded to clarify if the Veteran still desires a local hearing and, if so, to schedule him for a Travel Board or videoconference Board hearing per his choosing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	Contact the Veteran to determine if he desires a hearing for his non-service-connected pension claim and, if so, the type of hearing requested.  If a hearing is requested, schedule him for a Travel Board or videoconference Board hearing per his choosing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


